DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                         VIRGINIA GIUFFRE,
                             Appellant,

                                   v.

BRADLEY J. EDWARDS, PAUL G. CASSELL, and ALAN DERSHOWITZ,
                        Appellees.

                            No. 4D16-1847

                           [August 30, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Thomas Lynch, Judge; L.T. Case No. 15-000072 CACE
(05).

  Sigrid S. McCawley of Boies, Schiller & Flexner LLP, Fort Lauderdale,
and Jon L. Mills, Miami, for appellant.

   Bruce S. Rogow and Tara A. Campion of Bruce S. Rogow, P.A., Fort
Lauderdale; and Richard A. Simpson of Wiley Rein LLP, Washington,
D.C., for appellee Alan Dershowitz.

CIKLIN, J.

   Virginia Giuffre, a nonparty below, appeals an order granting
defendant Alan Dershowitz’s motion to strike her various motions for
sanctions. The order on appeal was entered following a voluntary
dismissal of the case. In the order, the trial court held that it lacked
jurisdiction to consider Giuffre’s previously filed motions for sanctions
because the matter had been voluntarily dismissed and further that
Giuffre lacked standing to file the motions for sanctions to begin with.
We agree with Giuffre’s contention that the trial court erred in
determining that it lacked jurisdiction to entertain the sanctions
motions. We affirm, however, the trial court’s correct conclusion that
Giuffre lacked standing.

   This appeal arises from a defamation action. In an action prior to the
defamation action, Attorneys Edwards and Cassell represented Giuffre,
and Dershowitz represented Jeffrey Epstein.        In the action below,
Giuffre’s attorneys asserted a defamation claim against Dershowitz based
on statements Dershowitz made in the prior action. Dershowitz asserted
a counterclaim for defamation based on the attorneys’ statements in the
prior action that Dershowitz personally perpetrated criminal acts against
Giuffre.

   Giuffre’s participation in discovery was compelled in the defamation
action insofar as Dershowitz issued a subpoena for her deposition. As an
apparent consequence, Giuffre’s counsel was present for some
proceedings in the defamation action, including Dershowitz’s deposition.
At his deposition, Dershowitz sought to reveal communications between
himself and Attorney Boies, who also represented Giuffre. Giuffre
objected multiple times and contended those were confidential settlement
communications. Giuffre and Dershowitz agreed to raise the issue with
the trial court.

   Dershowitz then moved in limine to overrule Giuffre’s objections,
contending the contested communications were not settlement
communications. To his motion, he attached an affidavit outlining his
meetings and conversations with Boies.

   The same day that the motion in limine was filed, Giuffre filed an
emergency motion to seal the affidavit, alleging that the statements
therein were confidential settlement negotiations and alleging that
Dershowitz was aware of Giuffre’s ongoing objection to the revelation of
the communications at issue. Shortly thereafter, The New York Times
published an article that included some of the contents of the affidavit.
Thereupon, Giuffre moved to strike the affidavit and Dershowitz’s
pleadings and moved to impose sanctions against Dershowitz.

   At a hearing on the motion, the trial court granted the emergency
motion to seal the affidavit, but reserved ruling on the motion for
sanctions against Dershowitz (and on the underlying motion in limine).

   Dershowitz’s deposition continued approximately one month later, at
which point he gave testimony that, according to Giuffre’s allegations,
again described confidential settlement negotiations with Giuffre’s
counsel. Giuffre’s counsel at the deposition objected and then filed a
supplemental motion to strike and for further sanctions based on the
deposition testimony, alleging that Dershowitz violated the order sealing
the affidavit. Dershowitz moved to strike Giuffre’s sanctions motions.

   Thereafter, the parties to the lawsuit filed a stipulation of dismissal
with prejudice. At the hearing on Dershowitz’s motion to strike, he
contended the court was divested of jurisdiction when the parties filed

                                    2
the stipulation of dismissal, and, regardless, Giuffre was a nonparty and
lacked standing in the proceedings. The trial court agreed and entered
an order concluding, “Even if defendant Dershowitz willfully violated this
Court’s order, the Court has no jurisdiction to consider the motion for
sanctions, and further, [Giuffre] lacks standing in this case.”

                 The Trial Court’s Continuing Jurisdiction

   Generally, a trial court’s determination on jurisdiction is reviewed de
novo. See Sanchez v. Fernandez, 915 So. 2d 192, 192 (Fla. 4th DCA
2005).

    A trial court’s jurisdiction ends with the termination of litigation.
Miller v. Fortune Ins. Co., 484 So. 2d 1221, 1223 (Fla. 1986). Florida
Rule of Civil Procedure 1.420(a)(1) governs the voluntary dismissal of
actions by parties and provides that an action is dismissed upon the
filing of a joint stipulation of dismissal:

      [A]n action . . . may be dismissed by plaintiff without order of
      court (A) before trial by serving, or during trial by stating on
      the record, a notice of dismissal at any time before a hearing
      on motion for summary judgment, or if none is served or if
      the motion is denied, before retirement of the jury in a case
      tried before a jury or before submission of a nonjury case to
      the court for decision, or (B) by filing a stipulation of
      dismissal signed by all current parties to the action.

Thus, the effect of a voluntary dismissal under rule 1.420(a) “is to remove
completely from the court’s consideration the power to enter an order,
equivalent in all respects to a deprivation of ‘jurisdiction’.” Randle-E.
Ambulance Serv., Inc. v. Vasta, 360 So. 2d 68, 69 (Fla. 1978).

   Of course, there are numerous exceptions to this deprivation of
jurisdiction, including those enumerated in Florida Rule of Civil
Procedure 1.540 and jurisdiction to enforce a final judgment or
stipulation of dismissal, Broadband Engineering, Inc. v. Quality RF
Services, Inc., 450 So. 2d 600, 601 (Fla. 4th DCA 1984).

   Pertinent to the issue at hand, even after resolution of a lawsuit by
way of final judgment or stipulation of dismissal, the trial court retains
jurisdiction to resolve “collateral matters such as taxation of costs and
prevailing party attorney’s fees.” See Amlan, Inc. v. Detroit Diesel Corp.,
651 So. 2d 701, 704 (Fla. 4th DCA 1995). “A motion for sanctions
seeking attorney’s fees and reasonable expenses as a result of discovery

                                     3
abuses and alleged violations of court orders properly falls within the
exception to the rule as an independent and collateral claim.” Id.

   In Amlan, after final judgment had been entered, the plaintiffs moved
for attorney’s fees as a sanction for the defendant’s misconduct in
discovery. Id. at 702. The trial court granted the motion and on appeal,
this court affirmed, reasoning:

      An award of attorney’s fees and costs is ancillary to, and
      does not interfere with, the subject matter of the appeal, and
      thus, is incidental to the main adjudication. [McGurn v.
      Scott, 596 So. 2d 1042, 1044 (Fla. 1992)]. On the other
      hand, prejudgment interest, as an element of damages
      directly related to the main issues in controversy, is not
      properly considered after the entry of a final judgment. . . .

          Monetary sanctions for discovery abuses are not an
      element of damages, but constitute a collateral and
      independent claim for attorney’s fees and costs arising from
      litigation-related discovery abuses. . . . [A] motion for
      sanctions for pretrial discovery abuses filed after the entry of
      a final judgment may be appropriately considered by the trial
      court.

Id. at 704.

   In addition to retaining jurisdiction over independent and collateral
claims, it is axiomatic and inherent that a trial court retains jurisdiction
to enforce its own orders, subject, of course, to review by courts of higher
rank. See Erickson v. Erickson, 998 So. 2d 1182, 1183 (Fla. 1st DCA
2008); see also Cooter v. Hartmarx Corp., 496 U.S. 384, 396 (1990) (“A
court may make an adjudication of contempt and impose a contempt
sanction even after the action in which the contempt arose has been
terminated.”); Pino v. Bank of N.Y., 121 So. 3d 23, 41 (Fla. 2013) (holding
a trial court has continuing jurisdiction to resolve a pending motion for
sanctions under section 57.105 regardless of a plaintiff’s voluntary
dismissal of case); Whitby v. Infinity Radio, Inc., 961 So. 2d 349, 353 (Fla.
4th DCA 2007) (finding that, after entry of final judgment, trial court
retained ancillary jurisdiction to enforce contempt order that was entered
prior to judgment).

   Giuffre’s sanctions motions were—by definition—“collateral” and
“independent” matters. Her claims were ancillary to and did not interfere
with the subject defamation claims between Dershowitz and Edwards

                                     4
and Cassell or the dismissal of those claims. Consequently, the trial
court retained jurisdiction to entertain the sanctions motions—and never
lost it.

                         The Nonparty’s Standing

    Despite the trial court’s error in concluding it lacked jurisdiction to
enforce its previously entered orders, we nonetheless affirm due to the
trial court’s accurate conclusion that Giuffre lacked standing. Standing
is a question of law to be reviewed de novo. See Circle Villas Condo.
Ass’n v. Circle Prop. Owners’ Ass’n, 957 So. 2d 1207, 1209 (Fla. 4th DCA
2007).

    “Any litigant must demonstrate that he or she has standing to invoke
the power of the court to determine the merits of an issue.” Vaughan v.
First Union Nat’l Bank of Fla., 740 So. 2d 1216, 1217 (Fla. 2d DCA 1999).
“Standing depends on whether a party has a sufficient stake in a
justiciable controversy, with a legally cognizable interest which would be
affected by the outcome of the litigation.” Weiss v. Johansen, 898 So. 2d
1009, 1011 (Fla. 4th DCA 2005). “The interest cannot be conjectural or
merely hypothetical[,]” id., nor can it be “indirect, inconsequential, or
contingent,” Sweetwater Country Club Homeowners’ Ass’n v. Huskey Co.,
613 So. 2d 936, 939 (Fla. 5th DCA 1993).

    The Florida Supreme Court has identified three minimal requirements
for standing:

          There are three requirements that constitute the
      irreducible constitutional minimum for standing. First, a
      plaintiff must demonstrate an injury in fact, which is
      concrete, distinct and palpable, and actual or imminent.
      Second, a plaintiff must establish a causal connection
      between the injury and the conduct complained of. Third, a
      plaintiff must show a substantial likelihood that the
      requested relief will remedy the alleged injury in fact.

State v. J.P., 907 So. 2d 1101, 1113 n.4 (Fla. 2004) (citations and
quotation marks omitted).

   Generally, a nonparty does not have standing to request relief from
the court. Whiteside v. Sch. Bd. of Escambia Cty., 798 So. 2d 859, 859-
60 (Fla. 1st DCA 2001).

         Persons who are not parties of record to a suit have no

                                    5
       standing therein which will enable them to take part in or
       control the proceedings. If they have occasion to ask relief in
       relation to the matters involved, they must either contrive to
       obtain the status of parties in such suit or they must
       institute an independent suit.

Warshaw-Seattle, Inc. v. Clark, 85 So. 2d 623, 625 (Fla. 1955) (citation
omitted). An exception to the general rule exists for situations involving
discovery from a nonparty. See Whiteside, 798 So. 2d at 860; Fla. R. Civ.
P. 1.410(c) (permitting the addressee of a subpoena to move to “quash or
modify the subpoena if it is unreasonable and oppressive”); Fla. R. Civ.
P. 1.280(c) (permitting a nonparty to move for a protective order against
discovery for protection from “annoyance, embarrassment, oppression, or
undue burden or expense”).

   Consistent with the general rule, Giuffre did not have standing in the
proceedings below, despite her feasible stake in the outcome of the
proceedings. In accordance with J.P., Giuffre cannot meet the third of
the minimum requirements. That is, that the requested relief will
remedy the alleged injury. 1

   Consequently, the trial court did not err in concluding that Giuffre
lacked standing and we affirm.

    Affirmed.

TAYLOR and MAY, JJ., concur.

                             *         *          *

    Not final until disposition of timely filed motion for rehearing.



1 Giuffre alleges that Dershowitz violated his agreement to keep their settlement
communications confidential and that his actions damaged her reputation. The
relief she requested below included the striking of Dershowitz’s pleadings, or at
least his affidavit, from the record, attorney’s fees and costs, and
admonishment of Dershowitz against any further violations of his
confidentiality obligations. Dershowitz’s claims and pleadings were effectively
withdrawn when he stipulated to dismissal of the case, cf. Florida Rule of Civil
Procedure 1.420(a)(1), so striking of the pleadings was no longer an available
remedy. Further, attorney’s fees and costs and admonishment against future
revelations are unlikely to remedy the injury of damage to Giuffre’s reputation,
particularly considering the previous publication of the communications.

                                       6